DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waas (US 10576670 B2).
Regarding Claims 1, 20, 22, 23, and 24, Waas discloses A vehicle (“airplanes”; Column 1 Line 41) having one or more structural members (“aerospace structural components, such as fuselages, wings and other parts”; See Column 11 Line 64), said structural members comprising:
at least one fiber plastic composite (Waas contemplates many composites, panels 1, 2, and 3 are examples), the at least one fiber plastic composite having at least one ply (Fig. 2A-2C; “ply (or plies)”; Column 2 Line 65) and a surface (top surface of folded structure of Fig. 15-16),
wherein the structural member comprises at least one pre-stressing means (“pre-stressed by applying tension”; Column 6 Line 11) providing internal stresses to the at least one fiber plastic composite,
wherein the at least one fiber plastic composite and the pre-stressing means form a balanced system (“maintain equilibrium”; Column 10 Line 66) the internal stresses of which are essentially balanced to zero (as shown in Figs. 16A-16B; also see discussion of balancing pre-stress in Column 16 Lines 41-61) forces in a cured state of the system such that the structural member assumes a first configuration having a first deformation (“bi-stable”; Column 17 Line 41, material will stay in a deformed configuration in its bistable state), and
wherein, when the balanced system of the internal stresses is disturbed, the structural member is configured, in a second configuration, to permanently deform out of axis and to have a second deformation (where 3 points in Figs. 5, 8, and 11), wherein the second deformation is greater than the first deformation such that the structural member shows buckling configured to be visually detected (as described in Column 13 Lines 1-15, including “shows matrix cracking”, “displacement”, “fiber rupture”), wherein the second deformation is indicative of internal damage (“failure pattern”; Column 13 Line 2) in the structural member,
wherein the one or more structural members extend along a longitudinal axis and comprise at least one stiffening element (darkened fiber in Figs. 4A-4E extending along the “course” direction) extending along the longitudinal axis (“course”) and protruding from the surface (see half loop that sticks up from the folded surface in Figs. 15-16), and
wherein at least one of the pre-stressing means extends transverse (fibers extending along “wale” direction in Figs. 4A-4E) to a travelling direction of the vehicle.

22. The structural member of claim 1, wherein at least one of the pre-stressing means extends perpendicular (fibers extending along “wale” direction in Figs. 4A-4E) to the longitudinal axis of  the at least one stiffening element.

23. The structural member of claim 22, wherein at least one of the pre-stressing means extends parallel (non-darkened fibers in Figs. 4A-4E which extend along “course” direction) to the at least one stiffening element.

24. (new) A structural member for an aircraft or spacecraft, the structural member comprising:
at least one fiber plastic composite, the at least one fiber plastic composite having at least one ply, wherein the structural member comprises at least one pre-stressing means providing internal stresses to the fiber plastic composite, wherein the at least one fiber plastic composite and the pre-stressing means form a balanced system the internal stresses of which are essentially balanced to zero in a cured state of the system such that the structural member assumes a first configuration having a first deformation, and
wherein, when the balanced system of the internal stresses is disturbed, the structural member is configured, in a second configuration, to permanently deform out of axis and to have a second deformation, wherein the second deformation is greater than the first deformation such that the structural member shows buckling configured to be visually detected, wherein the second deformation is indicative of internal damage in the structural member, and (as outlined above)
wherein the structural member comprises at least one of a wing cover panel, or a panel incorporated in an airframe (“aerospace structural components, such as fuselages, wings and other parts”; See Column 11 Line 64).

Regarding Claims 2-7 and 9-12 Waas discloses:
2. The structural member of claim 1, wherein the pre-stressing means is formed with one or more pre-stressing elements, the elements selected from the group of pre-stressed fibers (“pre-stressed seamless knitted reinforcement structure comprises a yarn (a fiber or filament, which may be fibers and/or fiber tows”; See Column 9 Line 55), electrically actuated elements, fibers with memory effects and fibers with different thermal elongation.

3. The structural member of claim 1, wherein the pre-stressing means is embedded (“a cured polymer and the pre-stressed textile reinforcement”; Column 9 Line 23) into at least one portion of the at least one ply of the at least one fiber plastic composite.

4. The structural member of claim 1, wherein the pre-stressing means is configured to counteract loading stresses the structural member is exposed to while in use (“retain their 3D curvature, when external stresses are applied”; Column 16 Line 57).

5. The structural member of claim 1, wherein the pre-stressing means comprises a plurality of pre-stressed elements applying forces with different effective directions (“multi-layer composition of textiles is flat-formed as a differentiated composite”; Column 16 Line 35).

6. The structural member of claim 1, wherein the at least one fiber plastic composite comprises a plurality of plies each having a pre-stressing means with a plurality of pre-stressable elements each assigned to an individual ply (“multiple layers, which are subjected to tension layer by layer”; Column 9 Line 26).

7. The structural member of claim 1, wherein the at least one fiber plastic composite comprises a plurality of plies each having an individual orientation of fibers (“multi-layer composition of textiles is flat-formed as a differentiated composite”; Column 16 Line 35).

9. The structural member of claim 7, wherein each ply of the plurality of plies has cross plied fibers (see Figs 22A-22D).

10. The structural member of claim 9, wherein each ply of the plurality of plies has quasi-isotropically cross plied fibers (“textile reinforcement structure is anisotropic”; Column 6 Line 23).

11. The structural member of claim 1, wherein the material of the at least one fiber plastic composite is formed by a fiber- reinforced polymer (See polymers in Column 9 Lines 4-21), the fibers of which are selected from a group consisting of glass, carbon, and aramid fibers (“carbon fiber, glass fiber, polymeric fibers”; Column 9 Line 58).

12. The structural member of claim 1, wherein a polymer matrix material of the plastic composite material is selected from the group consisting of epoxy, polyester, vinyl ester, nylon resins and a self-reinforced composite (“epoxies, polyesters, polyolefins, polyimides, phenols, bismaleimides, polyurethanes, derivatives, copolymers, and combinations thereof; Column 9 Line 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waas.
Waas contemplates unidirectional fibers (Column 1 Line 50 and with the prior art listed as AS Hadi and JN Ashton, "On the influence of pre-stress on the mechanical properties of a unidirectional GRE composite," Composite Structures, 40(3-4), pp. 305-311 (1998). Since Waas is teaching an improvement on the prior art of unidirectional fiber orientation by using woven fibers, one of ordinary skill in the art would recognize that the structure of Waas could also be constructed with a unidirectional fiber layup. The motivation for doing so would have been simply to use pre-existing tools that are readily available to construct the structural member.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant first goes over the arguments from the advisory action dated 06/15/2022, which do not need to be repeated again here. To those arguments applicant has added limitations drawn to a surface and protruding which are addressed in the rejection above. On page 7 applicant further discusses the new limitations and states that Figures 15, 16, 17, and 19 do not address either what was discussed in the advisory action or the new limitations. Again these arguments seem to be taken in a vacuum considering only the description related directly to the Figures of the Waas reference. The other elements used in the rejection which are part of the fiber construction in Figures 2 are also further incorporated into the larger structural elements of Figures 15 and 16. Figures 16 and 15 are showing a larger structure which has all of the elements of the fabric reinforced composite laid out earlier in the reference.
Applicant added a new claim 24 and simply says Waas does not disclose the new claim. This new limitation is addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642